Name: Commission Regulation (EC) No 145/2004 of 28 January 2004 opening a standing invitation to tender for the resale on the Community market of wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  trade policy;  European construction;  plant product
 Date Published: nan

 Avis juridique important|32004R0145Commission Regulation (EC) No 145/2004 of 28 January 2004 opening a standing invitation to tender for the resale on the Community market of wheat held by the German intervention agency Official Journal L 024 , 29/01/2004 P. 0038 - 0039Commission Regulation (EC) No 145/2004of 28 January 2004opening a standing invitation to tender for the resale on the Community market of wheat held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93 of 28 July 1998 laying down the procedure and conditions for the sale of cereals held by intervention agencies(2) provides in particular that cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance.(2) Germany still has intervention stocks of wheat.(3) Because of the difficult weather conditions in much of the Community, cereals production has been significantly reduced in the 2003/04 marketing year. This situation has resulted in high prices locally, causing particular difficulties for livestock holdings and the feedingstuffs industry, which are finding it hard to obtain supplies at competitive prices.(4) It is therefore appropriate to make stocks of wheat held by the German intervention agency available on the internal market.(5) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender.(6) When the German intervention agency notifies the Commission, the tenderers should remain anonymous.(7) With a view to modernising management, the information required by the Commission should be sent by electronic mail.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The German intervention agency shall open a standing invitation to tender for the sale on the Community market of 89000 tonnes of wheat held by it.Article 2The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 2131/93.However, notwithstanding that Regulation:(a) tenders shall be drawn up on the basis of the actual quality of the lot to which they apply;(b) the minimum selling price shall be set at a level which does not disturb the cereals market.Article 3Notwithstanding Article 13(4) of Regulation (EEC) No 2131/93 the tender security is set at EUR 10 per tonne.Article 41. The closing date for the submission of tenders for the first partial invitation to tender shall be 5 February 2004 at 09.00 (Brussels time).The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Thursday at 09.00 (Brussels time), with the exception of 8 April, 20 May and 10 June 2004.The closing date for the submission of tenders for the last partial tendering procedure shall be 24 June 2004 at 09.00 (Brussels time).2. Tenders must be lodged with the German intervention agency:Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrungBLEAdickesallee 40 D - 60322 Frankfurt am Main Telefax: (49-69) 156 49 62.Article 5Within two hours of the expiry of the time limit for the submission of tenders, the German intervention agency shall notify the Commission of tenders received. They must be sent by electronic mail in accordance with the form set out in the Annex.Article 6In accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, the Commission shall set the minimum sale price or decide not to accept the tenders.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 1630/2000 (OJ L 187, 26.7.2000, p. 24).ANNEXStanding invitation to tender for the resale of 89000 tonnes of wheat held by the German intervention agencyRegulation (EC) No 145/2004>PIC FILE= "L_2004024EN.003902.TIF">Address for electronic transmission of information in accordance with Article 5:AGRI-C1-REVENTE-MARCHE-UE@cec.eu.int